                     Case 1:19-cr-00445-JMF Document 66 Filed 01/07/21 Page 1 of 1
                                                 LAW OFFICES OF
                                          STEPHEN TURANO
                                                      ______

                                               sturano@turanolaw.com

275 MADISON AVENUE                                                                              60 PARK PLACE
35TH FLOOR                                                                                            SUITE 703
NEW YORK, NY 10016                                                                            NEWARK, NJ 07102
       _____                                                                                        ______

TEL (917) 974-1781                                                                             TEL (973) 648-6777
FAX (212) 208-2981                                                                             FAX (212) 208-2981
                                                                                                     ______

                                                                                    REPLY TO NEW JERSEY OFFICE


                                                January 7, 2021
                                                         The Court apologizes, as it erroneously filed the Order at
       Via ECF                                           Doc. #64 requesting information with respect to the
       The Honorable Jesse M. Furman                     January 20, 2021 sentencing even though it had already
       United States District Judge                      been rescheduled for March 25, 2021. For now, the
       Southern District of New York                     sentencing will remain scheduled for March 25, 2021; the
       Thurgood Marshall U.S. Courthouse                 Court will request an update by similar order closer to the
       40 Foley Square                                   scheduled date. The Clerk of Court is directed to terminate
       New York, NY 10007
                                                         Doc. #65. SO ORDERED.
                Re:     United States v. Benjamin Figueroa
                        19 Cr. 445 (JMF)

       Dear Judge Furman:
                                                                                    January 7, 2021
              Pursuant to the Court’s request, the parties have conferred regarding Benjamin Figueroa’s
       sentencing date, which is currently scheduled for March 25, 2021.

              The defense previously requested and received adjournments so that it could have Mr.
       Figueroa cognitively evaluated by a psychologist. It retained Jessica Pearson, Ph.D. She
       conducted an initial video examination with Mr. Figueroa in October, but requires an in-person
       examination as well. Unfortunately, it has taken far longer than anticipated to get Dr. Pearson,
       cleared to enter the MCC; she was ultimately cleared in late November but promptly informed
       me that, given the rise in COVID cases across the country and in New York, she understandably
       would not enter the MCC. Moreover, Mr. Figueroa would prefer to appear in person for
       sentencing once it is safe to do so rather than proceed by video.

             Accordingly, the defense requests an adjournment until Dr. Pearson has an opportunity to
       examine Mr. Figueroa in person and to prepare a report. The Government, by Ryan B. Finkel,
       AUSA, consents to the adjournment.

                                                               Respectfully submitted,

                                                               /s/ Stephen Turano
                                                               Stephen Turano

       cc: Ryan B. Finkel, AUSA
